EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on October 24, 2019 and June 3, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of each of the aforementioned IDS forms.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronnie Jillions on January 24, 2022.  Please refer to the Examiner-Initiated Interview Summary, Form PTOL-413, included herewith.
The application has been amended as follows: 
In claim 9, on line 5, “a first” has been replaced with --the first--
In claim 9, on line 6, “an elastic” has been replaced with --the elastic--
In claim 9, on line 6, “a second” has been replaced with --the second--
In claim 9, on line 7, -- of the micro-bubble generator-- has been inserted between “passage” and “.”

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, did not show or teach a micro-bubble generator including an elastic body disposed in the air inlet and configured to isolate the water passage from external air, wherein the elastic body is disposed on a wall surface of the air inlet such that the elastic body is in pressure contact with the wall surface, and wherein the elastic body is compressible by negative pressure generated in the water passage generating a gap between the elastic body and the wall surface and causing the external air to be sucked into the water passage through the gap in the air inlet, as set forth in claim 1.
The prior art, alone or in combination, did not show or teach a micro-bubble generator including the inner ventilation window disposed along the water passage, and the outer case disposed on an outer side of the inner case and comprising an outer ventilation window connected to the inner ventilation window, wherein the outer case is configured to make a sliding movement with an outer circumference of the inner case, and comprises an elastic body disposed in the outer case, with the elastic body being in pressure contact with the outer circumference surface of the inner case and configured to make a sliding movement along the outer circumference surface of the inner case, such that when the outer case makes the sliding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Gullaksen, Marty et al. and Schurle et al., and US Patent Application Publication to Norling et al., are cited as of interest.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752